Citation Nr: 0637325	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  00-20 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Merchant Marines 
from August 1944 to February 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2000, the veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of that 
hearing is associated with the claims folders.

The veteran's appeal was previously before the Board in 
December 2005, at which time the Board granted reopening of 
the veteran's claim for service connection for psychiatric 
disability and remanded the reopened claim for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

A chronic acquired psychiatric disorder originated while the 
veteran was serving on active duty.


CONCLUSION OF LAW

Psychiatric disability was incurred in active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that the record 
reflects that VA has complied with the notice and duty to 
assist requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2005).  

The veteran contends that service connection is warranted for 
bipolar disorder because it originated while he was serving 
on active duty.  He asserts that he received psychiatric 
treatment while he was on active duty, that between 1945 and 
1970 he saw many health care providers for psychiatric 
problems, and that he received long term psychiatric 
treatment from Dr. Albert G. Abriel, beginning in 1970.  
Unfortunately, no records pertaining to treatment of the 
veteran in service are available.  In addition, no records 
pertaining to psychiatric treatment of the veteran prior to 
1970 are available.  However, the Board has found the 
veteran's statements concerning the history of his 
psychiatric symptoms and treatment to be credible and 
consistent with history he provided for clinical purposes on 
many occasions over the years.  His contentions concerning 
his psychiatric symptoms in service are also supported by a 
lay statement from a person who served with him in the 
Merchant Marines.  

In December 2005, the Board remanded the case for the purpose 
of affording the veteran a VA examination to determine the 
nature and etiology of all currently present acquired 
psychiatric disorders.  The veteran is 86 years old and 
residing in a nursing home.  Although the originating agency 
attempted to afford the veteran the examination ordered by 
the Board, the veteran's daughter informed the originating 
agency that the veteran is not well enough to attend an 
examination.  Consequently, the Board will decide the appeal 
based on the evidence currently of record.      

The record does contain a May 1989 statement from Dr. Abriel 
indicating that he initially saw the veteran in 1970, that 
the veteran had a history of psychiatric treatment beginning 
in the Merchant Marines in 1945, and that between 1945 and 
1970 he had been seen by several physicians and 
psychiatrists.  In his opinion, the veteran's psychiatric 
disorder, which he diagnosed as major depression, initially 
became overt during active duty.  Although this statement was 
provided many years ago, more recent medical evidence 
continues to show that the veteran has a chronic acquired 
psychiatric disorder.  With resolution of reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
current psychiatric disability did originate while he was 
serving on active duty.


ORDER

Entitlement to service connection for psychiatric disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


